Motion GRANTED and Order filed July 3, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00524-CV
                                  ____________

 IN RE MICHAEL REILLY AND RAVAGO AMERICAS D/B/A GENESIS
                      POLYMERS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-47163

                                    ORDER

      On July 2, 2019, relators Michael Reilly and Ravago Americas d/b/a Genesis
Polymers, filed a petition for writ of mandamus asking this court to order the
Honorable Larry Weiman, Judge of the 80th District Court, in Harris County, Texas,
to vacate his June 13, 2019 “Order Denying Defendants’ Motion to Dismiss Pursuant
to the Texas Citizens Participation Act” and his June 25, 2019 “Trial Preparation
Order.”

      Relators have also filed a motion for temporary relief, asking this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ request for
temporary relief and issue the following order:

      We ORDER all proceedings in the trial court, including the June 13, 2019
“Order Denying Defendants’ Motion to Dismiss Pursuant to the Texas Citizens
Participation Act” (to the extent it requires the parties to take action regarding an
award of attorney’s fees) and the June 25, 2019 “Trial Preparation Order”,
STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests Premier Polymers, LLC, the real party-in-
interest, to file a response to the petition for writ of mandamus on or before July 17,
2019. See Tex. R. App. P. 52.4.

                                              PER CURIAM


Panel Consists of Justices Christopher, Bourliot, and Zimmerer.